DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Wilsusen on 08/17/2021.

The application has been amended as follows:
11. (Currently Amended) A surgical system, comprising:
a cannula including a cannula housing, an elongated sleeve extending distally from the cannula housing, and a seal member disposed within the cannula housing; and
a surgical instrument configured for insertion at least partially through the cannula, the surgical instrument including:
an surgical instrument housing;
a rotation knob supported by the surgical instrument housing, the rotation knob defining a distal end; 

a shaft extending between the surgical instrument housing and the end effector assembly, the shaft including:
a proximal portion coupled with and extending distally from the distal end of the rotation knob, the proximal portion defining a proximal end portion and a distal end portion, the proximal portion defining a circular cross-section configuration, wherein the seal member is configured to form a fluid-tight seal about the proximal portion of the shaft upon insertion of the surgical instrument at least partially through the cannula; and
a distal portion extending distally from the proximal portion, a distal end of the distal portion longitudinally fixed relative to a proximal end of the end effector assembly, the distal portion of the shaft defining a rectangular cross-sectional configuration to facilitate insertion of the curved first and second jaw members through the cannula,
wherein the circular cross-sectional configuration of the proximal portion of the shaft is substantially uniform between the proximal end portion and the distal end portion of the proximal portion of the shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771